DETAILED ACTION
Claims 1-4 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prange et al. “A Multimodal Dialogue System for Medical Decision Support in Virtual Reality” (hereinafter Prange).

As per claim 1, teaches a method for assisting a user employing a system capable of analyzing medical images and responding to inputs from the user comprising: 
receiving a first input from a user by a system capable of retrieving and displaying the medical information about the patient (i.e., an architecture which can be connected to existing hospital systems, retrieve medical image, speech input, see at least page 23, section 2, pages 24-25, section 3); 

applying recursively deep analytic analysis to one or more inputs against a knowledge base to take one or more actions (i.e., mapping of user intentions to matching multimodal system reaction, realization of multimodal output, see at least pages 24-26, section 3) wherein the actions comprise timed responses including a display of an image of the patient based on contextual rules for the user (i.e., context resolved from previous questions, medical images are displayed, see at least page 23, section 2, pages 24-26, section 3).

As per claim 4, Prange teaches wherein the one or more actions further comprises:
displaying at least one other image taken of the patient (i.e., retrieve medical image, see at least page 23, section 2); 
identifying a possible diagnosis related to the image (i.e., therapy prediction, see at least page 25, section 3.1); 
initiating a tracking protocol (i.e., navigate inside patient record, see at least page 24, section 2.2, page 25, left column, paragraph 1); 
displaying a previous report (i.e., retrieve patient file, see at least page 23, section 2), and 
creating a new report (i.e., writes the report, entire content is transcribed, exported and written into the hospital’s database, see at least page 24, left column, paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prange, in view of Hung et al. “Towards a Context-Based Dialog Management Layer for Expert Systems” (hereinafter Hung).

As per claim 2, Prange does not explicitly teach wherein the actions are asynchronous.
Hung teaches actions are asynchronous (i.e., each goal may be presented in an asynchronous manner, see at least page 60, abstract, section 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange such that the actions are asynchronous as similarly taught by Hung because Prange’s dialog system may shift the topic at any point and topic changes in a conversation is known in the art to be asynchronous. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prange, in view of Brown et al. (US 2014/0074454, hereinafter Brown)

As per claim 3, Prange does not explicitly teach updating the contextual rules based on machine learning from interaction with the user.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange to update the contextual rules based on machine learning from interaction with the user as similarly taught by Brown because Prange uses patient data to predict therapy and it would have been obvious to use known techniques in the art to learn characteristics of the patient (see at least [0088]-[0091] of Brown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121